    Case 4:19-cv-02694 Document 63-1 Filed on 09/03/20 in TXSD Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

_____________________________________
AMERICAN TRIGGER PULLERS LLC,         §
                                      §
            Plaintiff,                §
                                      §
v.                                    §                           NO. 4:19-cv-02694
                                      §
SHAWN WYLDE A.K.A. SHAWN JOYCE, §
WYLDE INC. D/B/A AAF NATION, ERIC §
SHANE DAVIS, SHANE DAVIS INC.,        §
TEXAS PRIDE UNLIMITED LLC D/B/A       §
TEXAS PRIDE APPAREL, ERNEST           §
BROWNE, OAF NATION INC., AND          §
SEMPER SILKIES LLC,                   §
                                      §
            Defendants.               §


                                   AGREED JUDGMENT
       ON THIS DAY, came on for consideration the “Joint Motion for Entry of Agreed

Judgment,” (the “Motion”) and after consideration of the pleadings and arguments of counsel,

the Court finds the Motion is well taken and should be GRANTED. Final Agreed Judgment is

entered as follows:

       1. Defendant Shawn Wylde, A.K.A. Shawn Joyce is hereby declared a prevailing party

           pursuant to 17 U.S.C. §505;

       2. Accordingly, Plaintiff is ordered to pay Wylde’s reasonable attorneys’ fees and costs

           in the amount set forth in the Settlement Agreement;

       3. Due to the award of attorneys’ fees under 17 U.S.C. §505, the Court denies Defendant

           Shawn Wylde’s Federal Rule of Civil Procedure 11 Motion for Sanctions (Dkt. 47) as

           moot; and

                                          Page 1 of 2
Case 4:19-cv-02694 Document 63-1 Filed on 09/03/20 in TXSD Page 2 of 2




  4. All remaining issues being disposed of, this case is dismissed.



     Signed at Houston, Texas on September __, 2020.



                                               __________________________________
                                               Gray H. Miller
                                               Senior United States District Judge.




                                     Page 2 of 2
